                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                                 Plaintiff,               Case No. 3:21-cr-00027-TMB-DMS

                        v.
                                                           ORDER ON DEFENDANT’S
    TRISTAN JAMAL GRANT,                                 MOTION IN LIMINE TO EXCLUDE
                                                             CERTAIN EVIDENCE
                                 Defendant.                        (DKT. 18)



                                       I.     INTRODUCTION

         The matter comes before the Court on Defendant Tristan Jamal Grant’s Motion in Limine

to exclude various evidence in advance of trial (the “Motion”). 1 The Government filed a Reply to

Grant’s Motion.2 The Parties did not request oral argument, and the Court finds it is not necessary

for resolution of the matter. Based on the following reasons, the Motion is DENIED without

prejudice.

                                       II.    BACKGROUND

         This action arises out an alleged escape by a pre-trial detainee, Grant, while in the custody

of a third-party custodian.

         A. Underlying Charges

         On December 18, 2018, Grant was charged by complaint in Case Number 3:19-cr-00003-

RRB-MMS-1 with Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). 3 On


1
    Dkt. 18 (Motion).
2
    Dkt. 25 (Reply).
3
    Case No. 3:19-cr-00003-RRB-MMS-1 (filed on Jan. 15, 2019) (Dkt. 1) (Complaint).

                                                  1

        Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 1 of 13
December 21, 2018, Grant made an initial appearance before Magistrate Judge Scoble, an Order

of Detention was entered, and Grant was detained at the Anchorage Correction Complex

(“ACC”). 4 On January 15, 2019, the Grand Jury returned an Indictment charging Grant with Felon

in Possession of a Firearm and Ammunition. 5 Multiple superseding indictments were filed, adding

counts of Sexual Exploitation of a Child/Production of Child Pornography, Sex Trafficking of a

Minor, and Conspiracy to Engage in Sex Trafficking of Minors. 6 Grant filed a Motion for Release

on February 11, 2021, for the limited purpose of meeting with his legal counsel on three separate

days: February 16, 18, and 19, 2021.7 The Court held a hearing and granted the Motion for

Release. 8 The Court issued a separate Order setting conditions of release (“Conditions of Release

Order”) and an Order of Release (“Release Order”). 9 The Release Order stated, in part, that Grant

“met the bail conditions indicated below and is ordered discharged from custody” and released

into the custody of “Monte Hernandez, the third-party custodian” on Tuesday, February 16, 2021

by 10:00 a.m. and is to self-remand by 5:00 p.m. on Tuesday, February 16, 2021.” 10

         The Conditions of Release Order stated, in relevant part:



4
  Case No. 3:19-cr-00003-RRB-MMS-1 (Dkt. 12); see Dkts. 23 at 3, 5 (Defendant’s Proposed
Findings of Fact & Conclusion of Law); 24-1 at 6–7 (United States’ Proposed Findings of Fact &
Conclusion of Law).
5
    Case No. 3:19-cr-00003-RRB-MMS-1 (Dkt. 20) (Indictment).
6
  Case No. 3:19-cr-00003-RRB-MMS-1 (Dkt. 34) (First Superseding Indictment); (Dkt. 55)
(Second Superseding Indictment); (Dkt. 61) (Third Superseding Indictment); (Dkt. 68) (Fourth
Superseding Indictment).
7
    Case No. 3:19-cr-00003-RRB-MMS-1 (Dkt. 159) (Motion for Release); see also Dkt. 24-1 at 3.
8
    Case No. 3:19-cr-00003-RRB-MMS-1 (Dkt. 166) (Minute Entry); (Dkt. 168) (Release Order).
9
    Case No. 3:19-cr-00003-RRB- MMS-1 (Dkt. 167) (Conditions of Release Order); (Dkt. 168).
10
     Case No. 3:19-cr-00003-RRB- MMS-1 (Dkt. 168).

                                                 2

        Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 2 of 13
          [A violation] may result in the immediate issuance of a warrant for your arrest, a
          revocation of your release, an order of detention, a forfeiture of any bond, and a
          prosecution for contempt of court and could result in imprisonment, a fine or
          both. . . . If, after release, you knowingly fail to appear as the conditions of release
          require, or to surrender to serve a sentence, you may be prosecuted for failing to
          appear or surrender and additional punishment may be imposed.11

          B. Alleged Escape

          On February 16, 2021, Grant was released from ACC pursuant to the Court’s Release

Order.12 Grant was picked up from ACC by Hernandez, who had been hired by Grant’s defense

counsel and who transported Grant to the law office of James Wendt. 13 After leaving Mr. Wendt’s

office and before returning to ACC, Grant left PI Hernandez’s presence, and PI Hernandez called

the Anchorage Police to report Grant had left. 14 On February 17, 2021, Grant was arrested in a

room at the Inlet Towers Hotel.15

          On February 18, 2021 an Indictment was handed down in the present case charging Grant

with, Escape by Prisoner in Custody, in violation of 18 U.S.C. § 751(a) (“Count 1”) and Failure to

Appear, in violation of 18 U.S.C. § 3146(2)(a), (b)(1)(A)(i), (b)(2) (“Count 2”). 16 On April 14,

2021, following a bench trial, Grant was convicted of the charges in Case Number 3:19-cr-00003-

RRB-MMS-1. 17



11
     Case No. 3:19-cr-00003-RRB- MMS-1 (Dkt. 167).
12
     See Dkt. 22 at 4.
13
     Dkts. 22 at 4; 24-1 at 3.
14
     Dkts. 22 at 4; 24-1 at 4.
15
     Dkts. 22 at 4; 24-1 at 5–6.
16
     Dkts. 2 (Indictment); 24 at 2.
17
  Case No. 3:19-cr-00003-RRB-MMS-1 (Dkt. 214) (Findings of Fact, Conclusion of Law, &
Verdict); (Dkt. 216) (Minute Entry).

                                                     3

        Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 3 of 13
           C. Motion in Limine

           On April 20, 2021, Grant filed his Motion seeking to exclude the following: (1) opinion

evidence regarding Grant’s status upon being released to Private Investigator Monte Hernandez

(“PI Hernandez”); (2) opinion evidence about Grant’s reputation, “his predictable or unpredictable

nature,” or “whether or not he is viewed as dangerous” or “a flight risk”; (3) the contents of phone

calls Grant made from ACC prior to February 16, 2021; (4) items seized from a search of the hotel

room where Grant was located and arrested; (5) items seized from a search of Julissa Carter’s

vehicle; (6) hearsay statements from an unidentified individual who made a proffer and post-arrest

statements of Julissa Carter; (7) attorney client privileged communications including testimony

from a private investigator regarding any communications between Grant and his lawyer; (8)

evidence regarding the underlying facts in Case Number 3:19-cr-00003; and (9) Grant’s criminal

history (the “Issue” or “Issues”). 18

           D. Reply

           The United States filed a Reply to the Motion, responding to each of Grant’s issues raised

in turn.19 First, the United States responds that it will not seek to offer opinion evidence regarding

Grant’s legal status upon being released to PI Hernandez. 20 Second, the United States responds

that it will not seek to offer opinion evidence regarding Grant’s “reputation, his predictability, or

whether he is dangerous or viewed as a flight risk.”21 Third, the United States responds that it will

seek to introduce several of Grant’s pre-February 16, 2021 phone calls from jail because the calls


18
     Dkt. 18 at 1–3; see also Dkt. 22 at 2–3 (Defendant’s Trial Brief).
19
     Dkt. 25.
20
     Id. at 1–2.
21
     Id. at 2.

                                                   4

         Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 4 of 13
are both relevant and non-hearsay statements. 22 Fourth, the United States responds that the items

seized form the Inlet Tower hotel room where Grant was arrested are relevant under Federal Rule

of Evidence (“FRE”) 401 because they show both that Grant was in the hotel room and not ACC

at the time of his arrest and that he was there intentionally and knowingly.23 Fifth, the United

States responds that it will not seek to admit items found during the search of Julissa Carter’s

vehicle. 24 Sixth, the United States responds that it will not offer redacted statements made by an

unidentified person during a proffer.25 Seventh, the United States responds that it will not seek to

elicit any testimony from PI Hernandez regarding attorney client communications between Grant

and his lawyer. 26 Eighth, the United States responds that responds that evidence regarding the

underlying facts in Case Number 3:19-cr-00003-RRB-MMS-1 is relevant and should be admitted

to show that Grant was facing a felony offense punishable by imprisonment of fifteen years or

more and to demonstrate that he knowingly and intentionally failed to surrender. 27 Ninth, and

finally, the United States responds that it will not seek to admit evidence of Grant’s prior criminal

history unless he testifies in which case the admission of his prior convictions is governed by FRE

609. 28




22
     Id.
23
     Id. at 5.
24
     Id.
25
     Id. at 5–6.
26
     Id. at 6.
27
     Id.
28
     Id.

                                                 5

           Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 5 of 13
                                     III.   LEGAL STANDARD

            A. Motion in Limine

            “‘A motion in limine is a procedural mechanism to limit in advance testimony or evidence

in a particular area’”29 and is “a well-recognized judicial practice authorized under case law.”30 A

court’s power to rule on motions in limine stems from “the court’s inherent power to manage the

course of trials.”31

            B. Relevancy

            FRE 401 “defines relevant evidence as ‘evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence.’” 32 “If evidence is relevant, it is generally

admissible under [FRE] 402.”33 “However, relevant evidence must be excluded if its probative




29
   Hana Fin., Inc. v. Hana Bank, 735 F.3d 1158, 1162 n.4 (9th Cir. 2013) (quoting United States
v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009)); United States v. Lewis, 493 F. Supp. 3d 858, 861
(C.D. Cal. 2020).
30
  Smith v. County of Riverside, No. EDCV 16-00227 JGB (KKx), 2018 WL 7500278, at *2 (C.D.
Cal. Nov. 14, 208) (citing Ohler v. United States, 529 U.S. 753, 758 (2000)); see also United States
v. Manlove, CR 15-40-M-DLC-012017 WL 90765at *1 (D. Mont. Jan. 9, 2017)
(“A motion in limine is used to preclude prejudicial or objectionable evidence before it is
presented to the jury. The decision on a motion in limine is consigned to the district court’s
discretion—including the decision of whether to rule before trial at all.”) (citing United States v.
Bensimon, 172 F.3d 1121, 1127 (9th Cir. 1999)).
31
     Luce v. United States, 469 U.S. 38, 41 n.4 (1984).
32
   McCollough v. Johnson, Rodenburg & Lauinger, LLC, 637 F.3d 939, 953 (9th Cir. 2011)
(quoting United States v. Curtin, 489 F.3d 935, 943 (9th Cir. 2007) (en banc)).
33
     Id.

                                                   6

           Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 6 of 13
value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury.” 34

          C. Hearsay

          Hearsay is “a statement that: (1) the declarant does not make while testifying at the current

trial or hearing; and (2) a party offers in evidence to prove the truth of the matter asserted in the

statement.” 35 Though hearsay statements are normally subject to exclusion, the FRE provide for

certain exceptions and exclusions. Under the admissions by a party opponent exception to the

hearsay rule, a statement that “is offered against an opposing party and . . . was made by the party

in an individual or representative capacity” is admissible. 36

          Under the coconspirator exception to the hearsay rule, a statement offered against an

opposing party that was made “by the party’s coconspirator during and in furtherance of the

conspiracy” is admissible. 37 Before a court admits a coconspirator’s statement over an objection,

“a court must be satisfied that the statement actually falls within the definition of the Rule. There

must be evidence that there was a conspiracy involving the declarant and the nonoffering party,

and that the statement was made ‘during the course and in furtherance of the conspiracy.’” 38




34
     Id. (citing Fed. R. Evid. 403).
35
     Fed. R. Evid. 801(c); United State v. Hieng, 679 F.3d 1131, 1142 (9th Cir. 2012).
36
     Fed. R. Evid. 801(d)(2)(A).
37
  Fed. R. Evid. 801(d)(2)(E); see United States v. O’Conner, 737 F.2d 814, 819–20 (9th Cir.
1994).
38
     Bourjaily v. United States, 483 U.S. 171, 175 (1987) (citation omitted).



                                                   7

        Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 7 of 13
                                             IV.   DISCUSSION

            Grant moves in limine regarding nine different issues. The Court will address each in turn.

For the following reasons, the Motion is DENIED without prejudice.

            A. Issues 1, 2, 5, 6, 7, and 9

            The Government states that it does not seek to offer evidence at trial regarding (Issue 1)

Grant’s legal status upon being released to PI Hernandez; (Issue 2) Grant’s reputation, his

predictability, or whether he is dangerous or viewed as a flight risk; (Issue 5) items found during

the search of Julissa Carter’s vehicle; (Issue 6) redacted statements made by an unidentified person

during a proffer; (Issue 7) testimony from PI Hernandez regarding any attorney client

communications between Grant and his lawyer; or (Issue 9) Grant’s criminal history. 39

Accordingly, the Motion is DENIED without prejudice as to these issues. However, Grant may

re-raise his evidentiary objections as to these issues at trial if desired.

            B. Issue 3: Grant’s Jail Calls Prior to February 16, 2021

            Grant moves to exclude evidence of phone calls he made from jail.40 Grant states that jail

calls made from the ACC prior to February 16, 2021 are “not relevant to any element of the charges

under FRE 401. 41 In addition, statements made by any other person who participated on these




39
   Dkt. 25 at 1–6. The Government states, however, that it may raise evidence of Grant’s prior
criminal history as impeachment evidence under Fed. R. Evid. 609 if Grant testifies at trial. Id. at
6. Grant may raise objections to any proffered impeachment evidence at trial. Additionally, the
Government did not state a position on the admissibility of potential post-arrest statements made
by Julissa Carter. See id. at 5–6. Grant may raise an evidentiary objection at trial should the
Government attempt to introduce these statements.
40
     Dkt. 18 at 2.
41
     Id.

                                                     8

           Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 8 of 13
calls is hearsay and should be excluded unless they are either non-hearsay statements or meet a

recognized exception.” 42

            The Government argues that the jail calls “are both relevant and non-hearsay statements.” 43

The Government argues that the jail calls are relevant because they “evince the defendant planning

parts of his escape and alluding to the fact that he will not be in jail.” 44 The Government states

that the “conversations go to the knowing and intentional elements of the charged offense.” 45 The

Government indicates that all of the proffered jail calls are between Grant and Julissa Carter. 46

The Government states that in one call on February 10, 2021, Grant stated that “‘I might uh might

be out here’” and “‘I might be loose as a goose.’” 47 In another call on February 10, the Government

states that Grant described his plan to “‘have everything together for the first time” and “then the

second time . . . I’m out there.’” 48 In a call on February 12, 2021, the Government says Grant

asked Carter about her car and a detailed layout of his lawyer’s office. 49 On February 15, 2021,

the Government says Grant asked Carter to get several personal grooming items and tells Carter




42
     Id.
43
     Dkt. 25 at 2.
44
     Id.
45
     Id.
46
     See id. at 2–5.
47
     Id. at 2.
48
     Id.
49
     Id. at 3.

                                                     9

           Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 9 of 13
that he “‘can’t wait to see [her.]’”50 In another call on February 15, the Government states that

Grant instructed Carter to “‘remember everything’” and that he will see her the next day. 51

            Hearsay is a statement that “the declarant does not make while testifying at the current

trial” and “offer[ed] in evidence to prove the truth of the matter asserted[.]”52 Grant’s statements

are not hearsay under FRE 801(d)(2)(A), which states that evidence “offered against an opposing

party” that “was made by the party in an individual or representative capacity” is not hearsay.53

Evidence is relevant if “it has any tendency to make a fact more or less probable than it would be

without the evidence” and “the fact is of consequence in determining the action.”54

            The Court finds that the proffered statements made by Grant in the jail calls are relevant

and not otherwise inadmissible. The statements have a bearing on whether Grant knowingly and

voluntarily planned to leave custody without permission, which is a required element of Escape

by a Prisoner in Custody under 18 U.S.C. § 751(a). This is evidenced by his alleged statements

that he might be “‘loose as a goose’” and his concerns about the layout of his lawyer’s office and

formulation of plans to meet Carter.55 Therefore, the Government will be permitted to introduce

evidence of statements made by Grant in jail calls from February 10–15, 2021, as described in the

Government’s Response. The Motion as to Grant’s statements in the jail calls (Issue 3) is therefore

DENIED without prejudice.


50
     Id.
51
     Id.
52
     Fed. R. Evid. 801(c).
53
     Fed. R. Evid. 801(d)(2)(A).
54
     Fed. R. Evid. 401.
55
     See Dkt. 25 at 2–3.

                                                    10

           Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 10 of 13
          The Court also finds that the statements made by Carter in the jail calls are similarly

admissible for the non-hearsay purpose of providing context for Grant’s admissible statements in

the February 10–15, 2021 jail calls.56 The statements made by Carter may also be admitted as

non-hearsay statements under FRE 801(d)(2)(E) if the Government proves there was “sufficient

concert of action to show the individuals to have been engaged in a joint venture[.]”57 Grant need

not be charged with conspiracy in order for FRE 801(d)(2)(E) to apply. 58 The Government may

admit Carter’s non-hearsay statements to provide context for Grant’s statements on the jail calls.

Accordingly, the Motion as to Carter’s statements in the jail calls is DENIED without prejudice.

          C. Issue 4: Items Seized from Search of Hotel Room

          Grant argues that “[i]tems found during the search of the hotel room where Mr. Grant was

located and arrested are not relevant” under FRE 401. 59 The Government argues that the items are

relevant because they show that Grant “was in the hotel room and not [the ACC] at the time of his




56
  See United States v. Welton, No. CR 09-00153 MMM, 2009 WL 2390848, at *12 (C.D. Cal.
Aug. 1, 2009) (third party statements on tape recording are not hearsay because they provide
context for defendant’s admissions); Foston v. Law, No. 11–36–M–DWM–JCL, 2012 WL
2915863, at *5 (D. Mont. July 17, 2012) (“ [C]ourts have held that the defendant’s statements are
admissions by a party-opponent under [FRE] 801(d)(2)(A), and the informant’s statements are not
offered to prove the truth of the matter asserted, but merely provide context for the defendant’s
admissions.”); United States v. Nguyen, 230 F. App’x 686, 690 (9th Cir. Apr. 24, 2007) (mem.
op.) (statements can be properly admitted for providing context for recorded statements); see
United States v. Tolliver, 454 F.3d 660, 666 (7th Cir. 2006).
57
   United States v. Fries, 781 F.3d 1137, 1151–52 (9th Cir. 2015) (quoting United States v.
Manning, 56 F.3d 1188, 1197 (9th Cir. 1995)); see also United States v. Eller, No. CR 16-8207-
01-PCT-DGC, 2019 WL 6909567, at *5 (D. Ariz. Dec. 19, 2019) (stating that a coconspirator
statement may be admitted even though no conspiracy charge was brought).
58
     Fries, 781 F.3d at 1151.
59
     Dkt. 18 at 2.

                                                 11

        Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 11 of 13
arrest.” 60 The Government also argues that the items seized “demonstrate that [Grant] was staying

at the hotel room and intended to do so.”61

            Evidence is relevant if “it has any tendency to make a fact more or less probable than it

would be without the evidence” and “the fact is of consequence in determining the action.” 62 The

Court agrees with the Government and finds that the items seized in the hotel room tend to show

that Grant was not at the ACC at the time of his arrest and that he intended to stay at the hotel

room. This is relevant to establishing that Grant escaped by virtue of his presence at the hotel

when he should have been back at the ACC pursuant to the Court’s order. Therefore, the Motion

as to Issue 4 is DENIED without prejudice.

            D. Issue 8: Evidence Regarding Underlying Facts in 3:19-cr-00003-RRB-MMS-1

            Grant moves to exclude evidence regarding the underlying facts in Case Number 3:19-cr-

00003-RRB-MMS-1 because they are not relevant under FRE 401. 63 The Government argues that

the facts of Case Number 3:19-cr-00003-RRB-MMS-1 are relevant to establish that “defendant

was facing a felony offense punishable by imprisonment of fifteen years are more, and to

demonstrate that the defendant failed to surrender knowingly and intentionally.”64               The

Government also argues that the facts are relevant to Grant’s “motive in escaping from custody.”65

The Government further states that it only plans to use Grant’s prior acts to establish that Grant


60
     Dkt. 25 at 5.
61
     Id.
62
     Fed. R. Evid. 401.
63
     Dkt. 18 at 3.
64
     Dkt. 25 at 6.
65
     Id.

                                                   12

           Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 12 of 13
“was charged with a felony at the time of his escape” and that it “does not intend to elicit any

testimony about the particulars of those charges.” 66

          The Court finds that evidence from Case Number 3:19-cr-00003-RRB-MMS-1 is

admissible for the purpose of establishing that Grant was charged with a felony at the time of his

alleged escape. Whether Grant was charged with a felony is relevant to determine the possible

penalty under 18 U.S.C. § 751(a), which provides for up to five years of imprisonment for

individuals guilty of escape when in custody for a charged felony, and up to one year for

individuals guilty of escape when in custody for a charged misdemeanor. Accordingly, the Motion

as to Issue 8 is DENIED without prejudice.

                                       V.      CONCLUSION

          Accordingly, for the foregoing reasons, Grant’s Motion to exclude certain evidence in

advance of trial is DENIED without prejudice.

          IT IS SO ORDERED.

                                            Dated at Anchorage, Alaska, this 27th day of April 2021.

                                                        /s/ Timothy M. Burgess
                                                        TIMOTHY M. BURGESS
                                                        UNITED STATES DISTRICT JUDGE




66
     Dkt. 24 at 6–7.

                                                   13

       Case 3:21-cr-00027-TMB-DMS Document 30 Filed 04/27/21 Page 13 of 13
